      Case 4:20-cv-00402-AW-MAF Document 1 Filed 08/07/20 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

NOBLE T. BUCHANNON,

                          Plaintiff,

v.                                                  Case No. 4:20-cv-402

ASSOCIATED CREDIT SERVICES, INC.,

                     Defendant.
____________________________________/

                     COMPLAINT AND JURY DEMAND

      Plaintiff NOBLE T. BUCHANNON as and for his Complaint against

Defendant ASSOCIATED CREDIT SERVICES, INC. respectfully alleges and

shows this Honorable Court:

                                 INTRODUCTION

      1.     Plaintiff in this action is NOBLE T. BUCHANNON (“Plaintiff”).

      2.     Defendant in this action is ASSOCIATED CREDIT SERVICES, INC.

(“Defendant”).

      3.     Plaintiff in this civil action hereby states a claim for violation of the

Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

      4.     The FDCPA was enacted in 1978 to protect consumer and regulate the

conduct of debt collectors.

      5.     Congress stated its findings and purpose of the FDCPA:

                                          1
Case 4:20-cv-00402-AW-MAF Document 1 Filed 08/07/20 Page 2 of 12




(a) Abusive practices

         There is abundant evidence of the use of abusive,
         deceptive, and unfair debt collection practices by
         many debt collectors. Abusive debt collection
         practices contribute to the number of personal
         bankruptcies, to marital instability, to the loss of jobs,
         and to invasions of individual privacy.

(b) Inadequacy of laws

         Existing laws and procedures for redressing these
         injuries are inadequate to protect consumers.

(c) Available non-abusive collection methods

         Means other than misrepresentation or other abusive
         debt collection practices are available for the effective
         collection of debts.

(d) Interstate commerce

         Abusive debt collection practices are carried on to a
         substantial extent in interstate commerce and through
         means and instrumentalities of such commerce. Even
         where abusive debt collection practices are purely
         intrastate in character, they nevertheless directly affect
         interstate commerce.

(e) Purposes

         It is the purpose of this title to eliminate abusive debt
         collection practices by debt collectors, to insure that
         those debt collectors who refrain from using abusive
         debt collection practices are not competitively
         disadvantaged, and to promote consistent State action
         to protect consumers against debt collection abuses.




                                    2
      Case 4:20-cv-00402-AW-MAF Document 1 Filed 08/07/20 Page 3 of 12




                           JURISDICTION AND VENUE

      6.     This is a civil action to enforce liability created by the FDCPA.

      7.     15 U.S.C. § 1692k(d) provides that “[a]n action to enforce any liability

created by this subchapter may be brought in any appropriate United States district

court without regard to the amount in controversy, or in any other court of competent

jurisdiction, within one year from the date on which the violation occurs.”

      8.     This Court has subject matter jurisdiction under 15 U.S.C. § 1692k(d).

      9.     The FDCPA is law of the United States.

      10.    28 U.S.C. § 1331 provides that “[t]he district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the

United States.”

      11.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331.

      12.    Defendant is an entity with the capacity to sue and be sued in its

common name.

      13.    Defendant conducts business in the State of Florida.

      14.    Defendant conducts business in this judicial district.

      15.    Defendant is subject to this court’s personal jurisdiction.

      16.    Defendant is deemed to reside in this judicial district under the

provisions of 28 U.S.C. § 1391(c)(2).

      17.    Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1).



                                            3
      Case 4:20-cv-00402-AW-MAF Document 1 Filed 08/07/20 Page 4 of 12




                                     PARTIES

      18.    Plaintiff is a natural person allegedly obligated to pay a debt to

Defendant.

      19.    The alleged debt that Plaintiff is allegedly obligated to pay to

Defendant allegedly arose out of a transaction in which the money, property,

insurance, or services that are the subject of the transaction was primarily for

personal, family, or household purposes.

      20.    Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
1692a(3).
      21.    The alleged debt that Plaintiff allegedly owes to Defendant, and that
Defendant attempted to collect from Plaintiff, is a “debt” as the term is defined by
15 U.S.C. § 1692a(5).
      22.    Defendant is a foreign profit corporation.
      23.    Defendant does business in the State of Florida.
      24.    Defendant is registered with the Florida Department of State.
      25.    Defendant’s Florida Department of State FEI/EIN Number is 04-
2490014.
      26.    Defendant filed with the Florida Department of State on 01/06/2000.
      27.    Defendant was originally incorporated in the State of Massachusetts.
      28.    Defendant’s Status with the Florida Department of State is Active.
      29.    Defendant’s Principal Address as registered with the Florida
Department of State is 115 Flanders Rd., Suite 140, Westborough, MA 01581.
      30.    Defendant’s Mailing Address as registered with the Florida


                                           4
      Case 4:20-cv-00402-AW-MAF Document 1 Filed 08/07/20 Page 5 of 12




Department of State is P.O. Box 5171, Westborough, MA 01581.
      31.       Defendant’s Registered Agent’s Name is Corporation Service
Company.
      32.       Defendant’s Registered Agent’s Address is 1201 Hays Street,
Tallahassee, FL 32301-2525.
      33.       Defendant’s President is Andrew B. Robinson.
      34.       Defendant’s Chief Executive Officer is Andrew B. Robinson.
      35.       Defendant’s Director is Andrew B. Robinson.
      36.       Defendant’s Chief Operations Officer is Jason Neel.
      37.       Defendant’s Controller is Renee I. Vinik.
      38.       Defendant’s Manager and Operations Support is Donna Wilson.
      39.       Defendant’s Collection Manager is Alfred Letendre.
      40.       Defendant’s Client Services Manager is Christine Montecalvo.
      41.       Defendant’s Uniform Resource Locator (“URL”) on the world wide
web or internet is www.acsrecovery.com (“Website”).
      42.       On the internet, Defendant abbreviates its business name as “ACS.”
      43.       Defendant’s Website states at www.acsrecovery.com as of August 7,
2020, “The ACS Advantage[.] No collection, No charge. As a leader in Accounts
Receivable Management for over 4 decades, we pride ourselves on treating your
business as an extension of our own. Our mission is to provide maximum liquidation
and recovery for our clients while maintaining the very highest ethical standards.
We tailor our recovery efforts to meet the needs of our diverse nationally recognized
client base.”
      44.       Defendant’s Website further states at www.acsrecovery.com/about-
us/client-services/ as of August 7, 2020, “Client Service[.] ACS is dedicated to


                                            5
      Case 4:20-cv-00402-AW-MAF Document 1 Filed 08/07/20 Page 6 of 12




serving the very specific needs of our clients with an unparalleled commitment to
customer service. We understand the unique needs of our clients and we respond
with a program tailored to exceed your goals and requirements. Our Client Services
Staff provides assistance regarding consumer’s accounts, placement activity,
interest calculations and adjustments, recovery performance, monthly reporting,
remittance support and so much more. Our Client Access portal allows you to easily
access your accounts 24 hours a day.”
      45.     Defendant’s Website further states at www.payacs.com/consumer-
disclosures/ as of August 7, 2020, “This is an attempt to collect a debt. Any
information obtained will be used for that purpose. This is a communication from a
debt collector.”
      46.     Defendant is a person.
      47.     Defendant uses one or more instrumentalities of interstate commerce,
including telephone or the mails in their business to collect defaulted consumer debt.
      48.     Defendant regularly collects or attempts to collect, directly or
indirectly, debts owed or due or asserted to be owed or due another.
      49.     Defendant acts through its agents.
      50.     Defendant acts through its employees.
      51.     Defendant acts through its officers.
      52.     Defendant acts through its representatives.
      53.     Defendant is a “debt collector” as that term is defined by 15 U.S.C. §
1692a(6).
      54.     Defendant’s conduct with respect to Plaintiff is considered debt
collection.
      55.     Defendant’s contacts with respect to Plaintiff are for debt collection.


                                           6
      Case 4:20-cv-00402-AW-MAF Document 1 Filed 08/07/20 Page 7 of 12




                             FACTUAL ALLEGATIONS

      56.    On or about April 2020, Plaintiff checked his consumer report and

noticed a collection tradeline furnished by Defendant with a balance of $180

allegedly owed to TD AMERITRADE INC (“alleged debt” or “Alleged Debt”).

      57.    Defendant’s furnishing of the alleged debt information to one or more

consumer reporting agencies was an attempt by Defendant to collect the alleged debt

from Plaintiff.

      58.    Defendant’s furnishing of the alleged debt information to one or more

consumer reporting agencies was an indirect communication by Defendant to

Plaintiff with respect to the alleged debt.

      59.    On or about April 29, 2020, Plaintiff wrote and sent a letter via United

Postal Service mail to Defendant disputing the alleged debt and requesting

verification of the alleged debt pursuant to the provisions of 15 U.S.C. § 1692g(b).

      60.    Plaintiff’s dispute letter to Defendant was in response to Defendant’s

letter to Plaintiff that Plaintiff received on or about March 30, 2020.

      61.         However, as of August 1, 2020, consumer Plaintiff rechecked his

consumer report and was very frustrated to learn that Defendant failed to

communicate to Equifax, a consumer reporting agency, that the alleged debt was

disputed by Plaintiff.




                                              7
      Case 4:20-cv-00402-AW-MAF Document 1 Filed 08/07/20 Page 8 of 12




      62.     Defendant has continued to report to Equifax or one or more

consumer reporting agencies the alleged debt allegedly concerning Plaintiff as a

tradeline every month without noting Plaintiff’s dispute of the alleged debt.

      63.     Credit reporting or consumer credit reporting by a debt collector such

as Defendant constitutes an attempt to collect a debt. (See, e.g., Rivera v. Bank One,

145 F.R.D. 614, 623 (D.P.R 1993) (a creditor’s report of a debt to a consumer

reporting agency is a powerful tool, designed in part to wrench compliance with

payment terms from its cardholder.”)).

      64.     Defendant materially lowered Plaintiff’s credit score(s) by failing to

note Plaintiff’s dispute of the alleged debt when Defendant communicated to one or

more consumer reporting agencies after Plaintiff’s dispute of the alleged debt.

      65.     A debt reported without dispute results in a much lower credit score

than a report of both and the dispute. (See Sanders v. Branch Bank and Trust Co. of

VA, 526 F. 3d 142, 146-47 (4th Cir. 2008).).

      66.     15 U.S.C. § 1692e of the FDCPA provides, in part, as follows:

             False or misleading representations. A debt collector may not use
             any false, deceptive, or misleading representation or mean in
             connection with the collection of any debt. Without limiting the
             general application of the foregoing, the following conduct is a
             violation of this section:
                                        *    *     *
             (8) Communicating or threatening to communicate to any person
             credit information which is known or which should be known to
             be false, including the failure to communicate that a disputed
             debt is disputed.

                                          8
      Case 4:20-cv-00402-AW-MAF Document 1 Filed 08/07/20 Page 9 of 12




       67.    On or about May 2020, Defendant knew or should have known that

Plaintiff disputed the alleged debt because Plaintiff notified Defendant of the

dispute.

       68.    Even though Defendant knew or should have known in May 2020,

that Plaintiff disputed owing the alleged debt, Defendant failed to thereafter

communicate to one or more consumer reporting agencies that the alleged debt was

disputed, in violation of 15 U.S.C. § 1692e(8).

       69.    Namely, Defendant subscribes to Equifax and reported the alleged

debt to Equifax.

       70.    After Defendant received Plaintiff’s dispute of the alleged debt,

Defendant communicated with Equifax concerning the alleged debt, but failed to

communicate to Equifax that the alleged debt was disputed by Plaintiff.

       71.    Defendant’s conduct has caused Plaintiff anger and emotional

distress.

       72.    Defendant’s conduct has caused Plaintiff much anger.

       73.    Defendant’s conduce has caused Plaintiff to suffer much frustration.

       74.    Defendant’s conduct has caused Plaintiff financial harm and loss.

       75.    Defendant’s conduct has caused Plaintiff’s credit rating to lowered.

       76.    Plaintiff suffered actual damages as a result of Defendant’s unlawful

debt collection communications and conduct described herein.

                                         9
         Case 4:20-cv-00402-AW-MAF Document 1 Filed 08/07/20 Page 10 of 12




                     COUNT I – VIOLATION OF THE FDCPA

         77.     Plaintiff realleges and incorporates the allegations in paragraphs 1

through 76.

         78.     Defendant violated 15 U.S.C. § 1692e(8) by failing to communicate

to consumer reporting agencies that the subject alleged debt was disputed by

Plaintiff.

         79.     Defendant violated 15 U.S.C. §1692e(8) by communicating credit

information allegedly concerning Plaintiff that Defendant should have known to be

false.

                               REQUEST FOR RELIEF

         WHEREFORE, Plaintiff NOBLE T. BUCHANNON requests that this Court

enter judgment against Defendant ASSOCIATED CREDIT SERVICES, INC. for:

         a)    Actual damages in an amount to be determined by the Court or jury

pursuant to the provisions of 15 U.S.C. § 1692a(1);

         b)    Statutory damages of up to $1,000.00 (U.S.) pursuant to the provisions

of 15 U.S.C. § 1692a(2)(A);

         c)    Costs of this action pursuant to the provisions of 15 U.S.C. § 1692a(3);

         d)    Attorney’s fees pursuant to the provisions of 15 U.S.C. § 1692a(3); and

         e)    Such other and further relief that this Honorable Court deems just and

proper.



                                           10
     Case 4:20-cv-00402-AW-MAF Document 1 Filed 08/07/20 Page 11 of 12




                                         Respectfully submitted,


Date: August 7, 2020                     ______________________________
                                         Brian L. Ponder, Esq. (NY: 5102751)
                                         BRIAN PONDER LLP
                                         200 Park Avenue, Suite 1700
                                         New York, New York 10166
                                         Telephone: (646) 450-9461
                                         Facsimile: (646) 607-9238
                                         Email: brian@brianponder.com
                                         ATTORNEY FOR PLAINTIFF




                                    11
      Case 4:20-cv-00402-AW-MAF Document 1 Filed 08/07/20 Page 12 of 12




                            TRIAL BY JURY DEMAND

       Pursuant to Fed. R. Civ. P. 39, Plaintiff requests a trial by jury on all issues so

triable.

                                                Respectfully submitted,


Date: August 7, 2020                            ______________________________
                                                Brian L. Ponder, Esq.
                                                ATTORNEY FOR PLAINTIFF




                                           12
